Filed 8/23/21 P. v. Superior Court (Tony B.) CA2/2
Opinion following transfer from Supreme Court

            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                 DIVISION TWO

THE PEOPLE,                                                           B294813

            Petitioner,                                               (Los Angeles County
                                                                      Super. Ct. Nos. MA066321,
                v.                                                    MJ23850)

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

             Respondent;

TONY B.,

              Real Party in Interest.




      ORIGINAL PROCEEDING; petition for writ of mandate.
Daviann L. Mitchell, Judge. Petition denied.
      George Gascón, District Attorney of Los Angeles County, Kenneth M.
Von Helmolt, Deputy District Attorney, for Petitioner.
      No appearance for Respondent.
      Public Defender of Los Angeles County, Albert J. Menaster and Robert
C. Lu for Real Party in Interest.
      The District Attorney of Los Angeles County filed a petition for writ of
mandate after the superior court determined that minor Tony B., charged
with murder and burglary committed at the age of 14, could not be tried as
an adult due to the passage of Senate Bill No. 1391 (2017–2018 Reg. Sess.)
(SB 1391) (Stats. 2018, ch. 1012, § 1, eff. Jan. 1, 2019). SB 1391 in almost all
circumstances prohibits transfer of 14- and 15-year-olds to criminal court. In
contrast, Proposition 57, passed in 2016, allowed for transfer of 14- and 15-
year-olds to criminal court in limited circumstances. This court issued an
order to show cause in February 2019 and, following briefing, issued an
opinion granting the petition, in which the majority found that SB 1391 was
not consistent with, and did not further, the intent of Proposition 57. (See
People v. Superior Court (Tony B.) (Feb. 4, 2020, B294813) [nonpub. opn.]
(Tony B.).)
      The Supreme Court granted review of the matter. Thereafter, in O.G.
v. Superior Court (2021) 11 Cal.5th 82 (O.G.), the Supreme Court held that
SB 1391 was a permissible amendment of Proposition 57 and properly
prohibited transfer of minors under the age of 16 to adult criminal court.
(O.G., at p. 87; see also Welf. & Inst. Code, § 707, subd. (a)(1)–(2), as amended
by Stats. 2018, ch. 1012, § 1.) In May 2021, the Supreme Court transferred
this matter back to this court, with directions to vacate our prior decision and
reconsider the cause in light of O.G.
      Following transfer, we requested further briefing from the parties. The
People filed a letter brief, now conceding that SB 1391 properly bars transfer
of minors under the age of 16 to adult criminal court.
      Accordingly, in light of the holding of O.G. and Supreme Court
direction, we vacate our prior decision and find that Tony B. is not subject to


                                        2
prosecution in adult criminal court. We therefore deny the petition for writ of
mandate.
                               DISPOSITION
      The prior opinion (Tony B., supra) is vacated. The order to show cause
is discharged and the petition for writ of mandate is denied. The previously
issued stay is dissolved.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    _____________________, Acting P. J.
                                    ASHMANN-GERST
We concur:



_____________________, J.
CHAVEZ



_____________________, J.
HOFFSTADT




                                      3